OFFICE ACTION
The merits of this application have been carefully examined again in view of applicant's response, filed 01 March 2021, including election, remarks, amended drawings, and amended specification.  Applicant's amendment has NOT overcome the rejection under 35 USC § 112 (a) and (b) presented in the previous Office action.  Therefore this rejection is herein made again and made FINAL.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Restriction/Election Requirement
The examiner acknowledges applicant’s response, filed on 01 March 2021, including remarks and election with traverse of Group I (Embodiment 1: Figures 1 through 5).  However, applicant’s request for reconsideration of the restriction requirement is unconvincing for the following reasons:
It is the examiner’s understanding that applicant’s request for reconsideration to this restriction requirement is based on the premise that Groups I and II “are not patentably distinct” and the differences of these Embodiments is between being square or rectangular.  Design patent applications are concerned solely with the ornamental appearance of an article of manufacture, with solely the claimed design determining patentable distinction. 
Embodiment 1 discloses five views, whereas Embodiment 2 discloses only two views. The Examiner cannot assume that the undisclosed views in the second embodiment are similar to those views shown in the first embodiment.
Clear admission on the record by the applicant that the embodiments are not patentably distinct will not overcome a requirement for restriction if the embodiments do not have overall appearances that are basically the same as each other.  MPEP 1504.05.II.
Ex parte Sanford, 1914 CD 69, 204 OG 1346 (Comm’r Pat. 1914); and Blumcraft of Pittsburgh v. Ladd, 238 F. Supp. 648, 144 USPQ 562 (D.D.C. 1965). It is further noted that patentably distinct combination/subcombination subject matter must be supported by separate claims, whereas only a single claim is permissible in a design patent application. See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).
Group II (Embodiment 2: Figures 6 and 7) is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for nonelected designs, the requirement having been traversed in applicant’s response received by the Office on 01 March 2021. 
The restriction requirement maintained in this application is made FINAL.  Applicant must cancel Group II (Embodiment 2: Figures 6-7) as directed to the designs nonelected in applicant’s response of 01 March 2021 or take other timely appropriate action (37 CFR 1.144). 


Objection to the Drawings
The drawing disclosure is objected to for the following reasons:
Cancelation of Figures - 
In view of the election above, Figures 6-7 must also be cancelled.  If new drawings are prepared, correction is required.  




Objection to the Specification
The specification is objected to for consistency with the election of Group I, Embodiment 1 (Figures 1-5).  The descriptions of Figures 6-7 must be cancelled, as they are directed to the designs nonelected in applicant’s response of 01 March 2021.
The specification is also objected to proper form and placement. The special descriptive statement describing the purpose of the broken lines on the drawings should be amended for placement to immediately follow the figure descriptions and precede the claim language.

Final Claim Rejection - 35 USC § 112
The claim is FINALLY REJECTED under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The claim is indefinite and nonenabling because of unclear scope among the Figures.
Indefinite Scope – The scope of the claimed design is indefinite and nonenabling due to the disclosure of two patentably distinct embodiments of the claimed design.  The Examiner cannot assume that the undisclosed views in the second embodiment are similar to those views shown in the first embodiment. Also, the amendment to the drawings filed 01 March 2021 has cancelled the bottom views; with the bottom of the card holder cancelled, the Examiner recommends including a special descriptive statement for clarity of disclosure in the scope of the claimed design (“The bottom of the active card holder forms no part of the claimed design.“).

A response is required in reply to the Office action to avoid abandonment of the application.  If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121(d).  Furthermore, any amended replacement drawing sheet should include all of the figures 
Amendments must meet the description requirement of 35 USC 112(a).  It must be apparent that applicant was in possession of the amended design at the time of original filing; otherwise, applicant must provide evidence of that possession.
If amended drawings are filed and the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office communication. 

Conclusion
The claim stands finally rejected under 35 USC § 112 (a) and (b) for the reasons set forth above. The references cited but not applied are considered cumulative art related to the claimed design.
Applicant's amendment necessitated the repeat ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY E THURMAN whose telephone number is (571)272-8068.  The examiner can normally be reached on Tuesday-Thursday, 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane can be reached on (571) 272-7609.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOLLY E THURMAN/Primary Examiner, Art Unit 2915